                 Case 3:19-cv-05906-BHS Document 20 Filed 05/12/20 Page 1 of 2



 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 6
     BILLY WAYNE RICHMOND,                              CASE NO. C19- 5906-BHS
 7
                               Petitioner,              ORDER ADOPTING REPORT
 8          v.                                          AND RECOMMENDATION

 9   JEFFREY A. UTTECHT,

10                             Respondent.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 17. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16          (1)      The R&R is ADOPTED;

17          (2)      Ground one of Petitioner’s petition for habeas corpus (Dkt. 9) is

18                   DISMISSED with prejudice, and Ground two of the petition is

19                   DISMISSED without prejudice;

20          (3)      A certificate of appealability is DENIED; and

21

22


     ORDER - 1
             Case 3:19-cv-05906-BHS Document 20 Filed 05/12/20 Page 2 of 2



 1         (4)   This case is closed.

 2         Dated this 12th day of May, 2020.

 3

 4

 5
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
